Citation Nr: 1512110	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-06 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2014, the Board reopened the Veteran's claim for service connection for diabetes mellitus, type II, and remanded the matter for additional development.  The case now returns for final appellate review.

In a June 2014 Application for Disability Compensation and Related Compensation Benefits, the Veteran filed an application to reopen claims of enlistment to a back condition, a prostate condition, and a skin condition, to include jungle rot, and claims for service connection for jungalie, headaches, tinnitus, a right knee condition, a kidney/liver condition, high blood pressure, and depression, to include as due to exposure to herbicides.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of  diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) . 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, in July 2010 and January 2011 letters, provided to the Veteran prior to the initial unfavorable decision issued in May 2011, he was advised of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such correspondence advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered. The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination in May 2014 with respect to the issue decided herein. The Board finds that such VA examination is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his post-service medical records that include laboratory testing as recent as March 2014; and a physical examination.  In this regard, that such examination failed to reveal a current diagnosis of diabetes mellitus type II.  The Board finds that such conclusion considered all of the pertinent evidence of record, to include the statements of the Veteran and laboratory test results, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

As indicated previously, in March 2014, the Board remanded the case in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to determine whether he had a current diagnosis of diabetes mellitus type II.  Thereafter, the AOJ obtained all outstanding VA treatment records dated from March 2007 to May 2014, and, as discussed in the preceding paragraph, the Veteran was afforded a VA examination in May 2014 so as to determine whether he had a current diagnosis of diabetes mellitus type II.  Therefore, the Board finds that the AOJ has substantially complied with the March 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis). Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran seeks service connection for diabetes mellitus type II, which he alleges is the result of his exposure to herbicides coincident with his service in Vietnam. After carefully considering the issue in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claim, as the Veteran has not been diagnosed with diabetes mellitus type II at any time during, or prior to, the pendency of the claim.

The Board notes that the Veteran served in Vietnam from January 1971 to November 1971.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.  In this regard, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93. The presumptions for diseases related to Agent Orange exposure are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Under 38 C.F.R. 
§ 3.309(e), diabetes mellitus type II is listed as a disease that is presumptively related to herbicide exposure.

The Veteran's STRs are negative for a diagnosis of diabetes mellitus type II.  In addition, a review of post-service VA treatment records fails to reveal such a diagnosis.  In this regard, a private treatment record dated in May 2007 by Dr. Weiss.  The record appears to indicate in the "assessment and plan" section that the Veteran has been diagnosed with diabetes mellitus; however, the record also states that the Veteran "was recently told at the VA hospital that he might have diabetes."  As such, the record is ambiguous in that Dr. Weiss's record indicates either that the Veteran has been diagnosed with diabetes or that the Veteran has merely reported having been told that he might have diabetes.  Further, there is nothing in the record provided by Dr. Weiss to indicate that the Veteran has been tested or treated for diabetes.  Rather, he indicates that the Veteran's hemoglobin A1C would be tested and his urine checked for microalbumin and, if he does have diabetes, he would be referred to an endocrinologist.  A review of the laboratory findings reveals that the Veteran's urine was negative for glucose and microalbumin.  Therefore, the Board finds that Dr. Weiss's indication of diabetes was based solely on the Veteran's lay statements rather than on objective data and, in fact, the laboratory findings failed to support such a diagnosis.  Therefore, his notation of a diagnosis of diabetes mellitus is accorded no probative weight.

The Board also acknowledges that the record includes an undated form submitted in August 2010, entitled "Worksheet for Agent Orange Letter."  The Veteran's claim number is written across the top of the form and, in the notes section, a diagnosis of diabetes mellitus type II is given.  However, the form does not contain a date, signature, or identification of the basis for the diagnosis, to include laboratory results.  Additionally, the purported diagnosis on the form is in direct conflict with the competent, credible medical evidence of record and is therefore afforded no probative value.

In contrast to the aforementioned indications of a diagnosis of diabetes mellitus, the remainder of the evidence of record, to include objective laboratory testing, fails to demonstrate such a diagnosis at any time during, or prior to, the pendency of the claim.

In this regard, the Veteran was provided with a September 2007 VA medical examination for the purpose of assessing the nature and etiology of the Veteran's alleged diabetes.  After a review of the Veteran's medical history, the VA medical examiner noted that tests had indicated "impaired glucose tolerance;" however, the Veteran did "not restrict his diet in any way," nor did the Veteran have any "physician prescribed restrictions on strenuous activity to prevent hypoglycemic reactions," or any "medications for diabetes."  The VA medical examiner concluded that the Veteran has "impaired glucose tolerance with elevated 2 hour blood sugar levels but does not fulfill the criteria for diagnosis of diabetes."  

Furthermore, in June 2012, the Veteran denied a prior medical history of diabetes.  Similarly, a September 2013 VA nephrology consultation clearly indicates that he had no history of diabetes mellitus at that time.  Additionally, the ensuing medical record, dated through May 2014, further lacks any diagnosis of the disease.  In fact, in March 2014, after the Veteran complained of dry mouth and frequent urination for a week, it was noted that his blood sugar was normal.    
  
Finally, at the Veteran's May 2014 VA examination, after conducting a review of the record, to include laboratory results, and an in-person examination, the examiner determined that the Veteran did not currently have, or had ever been diagnosed with, diabetes mellitus or diabetic peripheral neuropathy.  Specifically, she noted that the Veteran had no evidence of diabetes mellitus or diabetic neuropathy on examination or by review of history.  The examiner acknowledged the Veteran's statements that he had been previously informed that he had diabetes mellitus; however, the providers' notes reflect that he had no symptoms of diabetes mellitus type II and the laboratory work never confirmed that he has such a diagnosis.  Rather, a review of the record from 2004 to 2014 revealed that the Veteran's hemoglobin A1C levels had not been at diabetic levels.  She noted that several of them, as well as his glucose levels, would qualify as pre-diabetes, but not officially diabetic.  The examiner further observed that a 2010 podiatry consultation revealed thickened toenail and pain on the balls of his feet, but there was no evidence of peripheral neuropathy.  Rather, he was diagnosed with tinea pedis, metatarsalgia, and pes planus.  

The Board accords great probative weight to the May 2014 VA examiner's opinion that the Veteran does not have a diagnosis of diabetes mellitus as such was based on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and laboratory test results, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303 (2007). However, the question as to whether the Veteran has diabetes mellitus requires substantiation through blood work and laboratory findings, requiring specialized training for a determination, and is not susceptible of lay opinion. The Veteran's statements alone cannot be accepted as competent medical evidence in regard to establishing a diagnosis of diabetes.  See Woehlaert, supra.

The Board notes that, in Dr. Weiss's May 2007 treatment note and in his February 2013 substantive appeal, the Veteran reported that he had been informed that he was diagnosed with diabetes mellitus.  In this regard, while the Veteran is competent to report that he has been told he has a diagnosis of diabetes mellitus type II, the Board finds such statements to be not credible as they are in direct contradiction to the objective medical evidence of record, to include laboratory test results.  As such, any physician's conclusion or report that the Veteran has a diagnosis of diabetes mellitus type II that is based on the Veteran's own unsubstantiated report is accorded no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion); Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110. Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of diabetes mellitus for the entire appeal period, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus.  As such, the doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
 

ORDER

Service connection for diabetes mellitus type II is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


